                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

 MYRTLE HICKS MIX, et al.                                                             PLAINTIFFS

 V.                                                                  NO. 4:18-CV-177-DMB-JMV

 AARP LIFE INSURANCE PROGRAM,
 NEW YORK LIFE INSURANCE
 COMPANY                                                                             DEFENDANT


                                              ORDER

       On August 21, 2019, AARP Life Insurance Program, New York Life Insurance Company

(“New York Life”) filed a motion to enforce a settlement agreement between it and the plaintiffs

in this case. Doc. #17. Six days later, New York Life filed a “consent” motion to continue trial

and stay this case pending resolution of the motion to enforce. Doc. #19. On September 25, 2019,

counsel for the plaintiffs informed this Court by electronic mail that the plaintiffs intend to comply

with the settlement agreement. Accordingly, the Clerk of the Court is directed to TERMINATE

[17] the motion to enforce and [19] the motion to continue and stay.

        SO ORDERED, this 30th day of September, 2019.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE
